Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 09, 2015

The Court of Appeals hereby passes the following order:

A15A1329. BROWN-MCGHEE v. THE STATE.

      This case was docketed by this court on March 11, 2015 , and appellant’s brief
and enumerations of error were due March 31, 2015. Although the appellant was
ordered on April 23, 2015, to file a brief within 10 days, he has not done so as of the
date of this order. Because no brief has been filed, we therefore DISMISS this
appeal. Court of Appeals Rule 23(a).
      Because Brown-McGhee is represented by counsel, he is hereby informed
of the following:


      This appeal has been dismissed because of your counsel’s failure to
      file a timely brief and enumeration of errors on your behalf. If you
      still wish to appeal, you may petition the trial court for leave to file an
      out-of-time appeal. If the trial court enters an order granting your
      request, you will have 30 days from the filing date of that order to file
      a notice of appeal referencing your conviction. If the trial court enters
      an order denying your request, you will have 30 days from the filing
      date of that order to file a notice of appeal referencing the denial of
      your request for an out-of-time appeal.


      The Clerk of Court is directed to send a copy of this order to Brown-
McGhee as well as Brown-McGhee’s attorney, and the attorney is also directed to
send a copy to Brown-McGhee.
Court of Appeals of the State of Georgia
        Clerk’s Office,
               06/09/2015
Atlanta,____________________
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.